Citation Nr: 1725989	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-18 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent disabling for a psychiatric disorder, claimed as Post Traumatic Stress Disorder (PTSD).

2.  Entitlement to an initial compensable rating for residuals of prostate cancer prior to June 22, 2012, and to an initial rating higher than 20 percent for the period from June 22, 2012 to August 11, 2015.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1969 to November 1973.

These matters come to the Board of Veterans Appeals (Board) on appeal from July 2009, December 2011, and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the December 2011 rating decision, the RO granted service connection for PTSD and evaluated it as 30 percent disabling, effective the date of claim, September 15, 2010.  This matter was previously before the Board in April 2015 at which time it was remanded for additional development to include the scheduling of a new VA examination.  Accordingly, in August 2015, the Veteran underwent a VA examination for PTSD.  In a September 2015 rating decision, the RO increased the disability rating for the Veteran's PTSD to 70 percent disabling, effective September 15, 2010, the date of the claim.  Subsequently, the Veteran underwent a VA examination in October 2016.

In the July 2009 rating decision, the RO granted service connection for prostate cancer and assigned a noncompensable rating effective May 28, 2008.  In July 2012, the RO granted an increased rating for residuals of prostate cancer, evaluating it at 20 percent, effective June 22, 2012.  This matter was previously before the Board in April 2015 at which time it was remanded for additional development to include the scheduling of a new VA examination.  Accordingly, the Veteran underwent a VA examination in August 2015 for prostate cancer.  In a September 2015 rating decision, the evaluation of the Veteran's prostate cancer was increased to 100 percent, effective August 11, 2015.  Subsequently, the Veteran underwent a VA examination in March 2016 and September 2016.


In the instant decision, the Board addresses the rating for the periods on appeal prior to August 11, 2015.  It does not address the period from August 11, 2015.  In the September 2015 rating decision, the RO increased the rating to 100 percent under 38 C.F.R. § 3.115b, Diagnostic Code 7528 for malignant neoplasms of the genitourinary system.  A note in that section explains that following cessation of therapeutic procedure, the 100 peent rating shall continue with a mandatory examination at the expiration of six months.  If there has been no local reoccurrence or metastases the disability will be rated on residuals of voiding dysfunction or renal dysfunction.  This 100 percent rating has been referred to as a convalescent rating.  See Tatum v. Shinseki, 24 Vet. App. 139, 143 (2010).  

In a March 2017 rating decision, the Veteran was notified of a proposed rating decrease from 100 percent to zero percent for residuals of prostate cancer.  That change to less than 100 percent has not yet occurred.  In other words, the RO is still in the process of completing the evaluation under Diagnostic Code 7528.  Although the Board retains jurisdiction over the entire period, it would be premature at this point to address the ratings on or after August 11, 2015.  

In the August 2015 rating decision, the RO denied the Veteran's claim of entitlement to a TDIU.  The Veteran filed a timely notice of disagreement in September 2015.  However, to date, a Statement of the Case (SOC) regarding this claim has not been issued.  The Board is required to remand the case for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to service connection for pain in the lower back was raised by the Veteran in a May 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's service-connected psychiatric disability, claimed as PTSD, has not resulted in total occupational and social impairment.

2.  For the period from May 28, 2008 to June 22, 2012, the Veteran's residuals of prostate cancer did not meet the criteria for a compensable rating.

3.  For the period from June 22, 2012 to August 11, 2015, the Veteran's residuals of prostate cancer did not meet the criteria for a rating higher than 20 percent.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial compensable rating for residuals of prostate cancer prior to June 22, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2016).

3.  The criteria for an initial rating in excess of 20 percent from June 22, 2012 to August 11, 2015 for residuals of prostate cancer, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in June, 2008, October 2010, November 2010, January 2011, and August 2011.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations as discussed further on in this decision.

The Veteran was afforded VA examinations for PTSD in February 2011, August 2015, and October 2016 and for Prostate Cancer in August 2015.  Because the examiners reviewed the Veteran's record and provided a detailed rationale supporting their opinions, the Board finds that the VA examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Pursuant to the Board's April 2015 remand, the Agency of Original Jurisdiction (AOJ) performed additional development, provided VA opinions, and issued a supplemental statement of the case in August 2015.  Based on the foregoing actions, the actions taken by the RO constitute substantial compliance with the April 2015 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims for entitlement to an increased rating for PTSD and for residuals of prostate cancer that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A.  Disability Rating - PTSD

The Veteran contends that his psychiatric disorder, claimed as PTSD, meets the criteria for a rating higher than 70 percent disabling.

The criteria for rating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. 116.

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994) (DSM-IV).  The DSM-IV has been recently updated with a Fifth Edition (DSM-V), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.

For purposes of considering the evidence in connection with the depressive disorder issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV").  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2016); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126

The Veteran's service-connected PTSD is presently assigned a 70 percent rating from September 15, 2010.  The record contains an initial February 2011 VA examination report for PTSD.  The report provided that the Veteran had a diagnosis of PTSD conforming to DSM-IV criteria.  The Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, and flattened affect.  It was noted that the Veteran's PTSD minimally impacted his ability to work.  The examination report also noted that the Veteran's GAF score was 61, indicating mild symptoms or some difficulty in social, occupational, or school functioning.

Private medical treatment records from August 2010 indicate that the Veteran presented problems with insomnia, severe trouble with irritability, angry outbursts, concentration problems, and hypervigilance.  The examiner noted that the Veteran also described cognitive difficulties, including the diminished ability to think, and indecisiveness.  The Veteran denied suicidal and homicidal ideation.  The Veteran received a GAF score of 49, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.

An August 2015 VA examination report for PTSD indicated that the Veteran presented symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner observed that the Veteran appeared "tense and on edge."  The Veteran reported marital problems at the time of this examination and provided that he had a fair rapport with his children but that he had few friends with whom he had minimal contact but was otherwise socially withdrawn.  He also stated that he had been working as a flight instructor but had become more irritable with students.

VA treatment notes from March 2016 presented symptoms of PTSD such as frequent nightmares, flashbacks, avoidance, and difficulties sleeping.  The Veteran denied a history of mania or psychosis and also denied a history of aggressive or self-mutilating behavior.  The Veteran also denied previous suicidal attempts and denied any plans of self-harm.

The Veteran was most recently afforded a VA examination for PTSD in October 2016.  He reported intrusive thoughts of Vietnam with psychological distress a few times a week, nightmares of Vietnam twice a week, avoidance behaviors, physical limitations due to health problems, insomnia, crowd avoidance, hypervigilance, forgetfulness, poor concentration, and anxiety.  The report also provided that the Veteran actively had the following symptoms:  anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, and disturbances of motivation and mood.  The examiner noted that the Veteran was polite and cooperative, denied hallucinations or delusions, had adequate judgment, and denied any suicidal or homicidal ideation.

Medical evidence does not show that the Veteran's symptoms have been of the type and degree contemplated by the criteria for a 100 percent disability rating.

Based on the foregoing, the Board finds that the evidence is against granting an initial disability rating higher than 70 percent for the Veteran's PTSD.  While he has had symptoms of irritability and angry outbursts reported, the evidence does not show that he has had grossly inappropriate behavior or that there is a persistent danger of hurting himself or others.  The Veteran has consistently denied suicidal or homicidal thoughts or ideation and has also denied experiencing delusions or hallucinations.  He has not had memory loss such as contemplated for the 100 percent rating, nor is there disorientation or an inability to perform activities of daily living.  Gross impairment in thought processes or communication is not shown.  There have been no symptoms of like kind to those listed for the 100 percent rating.  The record does not show that he has ever had total occupation and social impairment.  

Accordingly, the Board finds that a preponderance of the evidence is against the assignment of a higher disability rating for the Veteran's PTSD on a schedular basis for any period on appeal.  38 U.S.C.A. § 5107(a).


B.  Increased Rating - Prostate Cancer

The Veteran contends that his prostate cancer, meets the criteria for a compensable rating for the period from May 28, 2008 to June 22, 2012 and a rating higher than 20 percent disabling for the period between June 22, 2012 and August 11, 2015.

As noted above, the AOJ granted service connection for residuals of prostate cancer associated with herbicide exposure, and evaluated it as noncompensable, effective May 28, 2008, and 20 percent disabling effective June 22, 2012.  The Veteran's residuals of prostate cancer are rated under Diagnostic Code (DC) 7528.  DC 7528, along with a 100 percent disability rating, is usually assigned for malignant neoplasms of the genitourinary system.  The note following this DC indicates that, following the cessation of surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then a veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability. 38 C.F.R. § 4.115(b).

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  Urinary leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed less than 2 times per day.  When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  38 C.F.R. § 4.115a, DC 7527.

For urinary frequency, a 10 percent evaluation is warranted for daytime voiding interval between two and three hours or awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours or awakening to void three to four times per night.  A 40 percent rating is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  Id.

Obstructed voiding includes ratings ranging from noncompensable to 30 percent.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  Id.

i.  For the period prior to June 22, 2012

The Veteran was assigned a noncompensable evaluation for residuals of prostate cancer from the date of receipt of his claim, May 28, 2008.  

Treatment records received from Mount Sinai Medical Center indicate a diagnosis of prostate, left adenocarcinoma, Gleason 6 post biopsy on September 26, 2005.  A clinical summary dated July 6, 2006 shows definitive radiation of the prostatic Gleason 6 adenocarcinoma was completed.  The records indicate that treatment was tolerated well with essentially no gastrointestinal (GI) or genitourinary (GU) effects.  On July 27, 2007, a follow-up examination found that the Veteran was symptom free.  Subsequently, on January 31, 2008, the Veteran was again noted to be symptom free, and a physical examination revealed no palpable cervical or paraclavicular lymphadenopathy and a rectal examination revealed a small prostate and no nodularity.  There was no suprapubic mass or tenderness.  The evidence of record does not indicate disabling dysfunctions of the GU system that would warrant a higher evaluation.

Treatment records from Mount Sinai Medical Center in February 2009 indicate that the Veteran was symptom free and reported no urinary or rectal problems.  Later, treatment records from October 2009 and April 2010 indicate again that the Veteran was symptom free and had no urinary or rectal problems.

Private medical records from September 2010 provide that the Veteran was monitored for prostate cancer every 6 months, and that his current and persistent symptoms were unsteady and weak urine stream, nocturia, and increased frequency of urination.  The report notes that the Veteran had erectile dysfunction since radiation treatment and that the Veteran was substantially symptomatic expressive for symptoms evolving out of his prostate cancer.  However, the report does not specify the frequency of urination nor do they indicate the severity of the noted nocturia, and therefore it is given low probative value in determining whether the symptoms meet the criteria for a rating higher than 0 percent.  

In November 2011, a VA examination provided that the Veteran reported having no urinary or rectal complaints and no current treatment for prostate cancer.  The examiner noted that the Veteran was not experiencing any urination or voiding problems.  Other than erectile dysfunction, there were no residuals of prostate cancer noted.

In consideration of all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable rating for his service-connected residuals of prostate cancer for the period prior to June 22, 2012.  The Veteran was not documented as experiencing GI or GU dysfunctions during this period.  The Veteran denied any urinary or rectal problems in medical records from February 2009, October 2009, and April 2010, and was not experiencing any urination or voiding problems at the November 2011 VA examination.  Therefore, for the period from May 28, 2008 to June 22, 2012, a compensable rating is not warranted.

ii.  For the period from June 22, 2012 to August 11, 2015

The evidence of record shows that on June 25 2012, the Veteran reported that he was experiencing nighttime frequency 3 to 4 times a night and had a prescription for incontinence pads, which he wore sometimes.

In a June 2012 letter from the Veteran's spouse, she discussed urinary complications experienced by the Veteran after his radiation treatments for prostate cancer.  She stated that the Veteran has had to urinate more often and has to stop every two hours to urinate when traveling in the car.  She also explained that he requests to sit close to the men's restroom when they go out to dinner and that in a two hour dinner he goes to the restroom two or three times.  She provided that he comes home from work with wet underwear, not realizing that he is wetting his pants.  She also noted that his sleep is interrupted because he sleeps with a pad and bath towel under his side of the bed and has to get up so often to urinate.  She also stated that he has a prescription for absorbent pads from his doctor and that he wears them sometimes.

The Board finds that a rating in excess of 20 percent is not warranted for the period on and after June 22, 2012, as the evidence does not reflect that the Veteran experienced the symptoms required to meet the criteria for a higher rating.  Thus, entitlement to an evaluation in excess of 20 percent from June 22, 2012 to August 11, 2015 for residuals of prostate cancer is denied.

In light of the above, the Board finds that the preponderance of the evidence is against an initial compensable disability rating for residuals of prostate cancer from May 28, 2008, and a rating in excess of 20 percent from June 22, 2012.  The Board has considered staged ratings, but finds that the evidence does not support the assignment of staged ratings, other than those already assigned in this case.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III.  Extraschedular Consideration under 38 C.F.R. § 3.321(b)

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the AOJ must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

a.  Extraschedular - PTSD 

All symptoms and the level of disability resulting from the Veteran's PTSD are contemplated by the non-exhaustive criteria found in the rating schedule, including his reported anxiety, crowd avoidance, insomnia, poor concentration, forgetfulness, depressed mood, flattened affect, irritability, and hypervigilance.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.  Neither the Veteran, nor his representative has identified any symptoms not recognized by the rating criteria, nor have they presented evidence showing that the rating criteria are inadequate.

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.

b.  Extraschedular - Prostate Cancer

The schedular evaluations in this case are not inadequate. An evaluation in excess of the assigned ratings is provided for certain manifestations of the service-connected residuals of prostate cancer, by way of specific areas of dysfunction, but the evidence reflects that those manifestations are not present in this case. As noted above, the Veteran primarily complains that his residuals are manifested by urinary frequency and voiding dysfunction.  His symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization. Accordingly, referral for consideration of an extra-schedular rating is not warranted.

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a disability rating in excess of 70 percent disabling for a psychiatric disorder, claimed as Post Traumatic Stress Disorder (PTSD) is denied.

Entitlement to an initial compensable disability rating for residuals of prostate cancer, for the period from May 28, 2008 to June 22, 2012, is denied.

Entitlement to a disability rating in excess of 20 percent for residuals of prostate cancer, for the period from June 22, 2012 to August 11, 2015, is denied.

(CONTINUED ON NEXT PAGE)

REMAND

In the August 2015 rating decision, the RO denied entitlement to a TDIU.  In September 2015, the Veteran filed a timely NOD.  A review of the record shows that the RO has not issued an SOC with regard to this claim.  Accordingly, this issue must be remanded to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative with an SOC regarding the issue of entitlement to a TDIU.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  If the Veteran perfects his appeal and the benefit remains denied, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


